Bronson, J.
Defendant pled guilty in the Gene-see County Circuit Court to kidnapping, MCL 750.349; MSA 28.581. He was sentenced to serve a term of 10 to 20 years’ imprisonment.
Defendant’s primary claim on appeal is that the plea must be deemed involuntary due to the excessive intervention of the trial court into the plea-bargaining process. Defendant argues that his plea was a result of an impermissible "promise-threat” made by the trial court.
At a pretrial conference, the trial judge offered to sentence defendant to 10 to 20 years, if he pled guilty. Whether this offer was made originally by the court or originated as a sentence recommendation by the prosecutor is not clear on this record. Defendant refused to plead guilty and demanded a jury trial. Trial commenced on February 5, 1980. However, after trial began, and after a number of prosecution witnesses had testified, including the victim, defendant decided to reconsider his decision to go to trial. The jury was excused, and the possibility of defendant’s offering a plea was discussed. Just prior to the taking of defendant’s plea, the court stated:
"And, I had given, as I just said here in open court with you present, I had given three of the five that had gone through the previous trial a life sentence, which means there could be no consideration of parole before ten years are up. And, I had given Taxi and Crazy 10 to 20 years.
"And, I had indicated when we talked at an informal *338pre-trial conference, I indicated if you would plead I would give you 10 to 20. That would be the only offer I would make in terms of a sentence, do you understand that?”
We interpret this statement to mean that five co-felons were tried together, all were found guilty, three received life sentences, and two received terms of imprisonment of 10 to 20 years.
Defendant contends that the trial court’s handling of his plea constituted an implicit "promise-threat” in which the court was pressuring him to plead guilty or receive a harsher sentence. While our conclusion might be different if the record supported the proposition that all of the co-felons who went to trial received life sentences, as we read the record, defendant knew that two of his five cohorts who went to trial received the same sentence he was being offered. Thus, we cannot agree that defendant only pled guilty to avoid a certain life sentence if he was convicted by the jury.
Defendant suggests that an implicit promise-threat atmosphere carried over from the pretrial conference through the presentation of the prosecution’s case at trial and influenced his decision to plead guilty. We think it is more likely that, after the testimony of the victim, the defendant could see the writing on the wall and thus decided to plead guilty, taking a certain 10-year minimum sentence and avoiding the possibility of a much more severe sentence. If the so-called "promise-threat” really weighed oppressively on defendant’s mind, he would have pled guilty before trial and not only after the complainant had testified. We believe the prosecutor and the trial judge gave defendant a break by not insisting on completion of the trial.
*339If the trial judge said anything which can be characterized as constituting a promise-threat, and we do not believe he did, we conclude that, just as in People v Earegood, 383 Mich 82, 85; 173 NW2d 205 (1970), this statement was not what induced the plea of guilty. Instead, the complainant’s testimony and defendant’s knowledge that five co-felons had already been convicted for their parts in this abhorrent incident constituted the catalysts which induced the plea.
Defendant also asserts that his conviction must be reversed because the trial court failed to tell him about the consequences of a guilty plea when previous felony convictions, probation or parole are involved. In response to the court’s queries, defendant stated that he was neither on probation nor parole and that he had no prior felony convictions. Appellate counsel acknowledges that defendant’s responses were correct. In Guilty Plea Cases, 395 Mich 96, 119; 235 NW2d 132 (1975), in a matter involving similar facts, the Supreme Court resolved this very issue adversely to defendant’s contention. See, also, People v Lendzian, 80 Mich App 323; 263 NW2d 360 (1977).
Affirmed.
R. M. Daniels, J., concurred.